    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 _________________________________________

 ANGEL MOGOLLAN et al.,
                                                                 18-CV-3202
                              Plaintiffs,
                                                          DEFENDANTS’
                     -against-
                                                      MEMORANDUM OF LAW
                                                        IN OPPOSITION TO
 LA ABUNDANCIA BAKERY &
                                                      CLASS CERTIFICATION
 RESTAURANT INC. et al.,


                           Defendants.
 _________________________________________

                          PRELIMINARY STATEMENT

      Plaintiffs Angel Mogollan, Alba Maria Mejia, Hector De la Rosa, and Nidia

Perdomo claim that they were denied the minimum wage, worked uncompensated

overtime, and were deprived of notice about their rights, all in violation of the Fair

Labor Standards Act and state law. They filed a motion seeking certification of what

they contend is a large class of similarly situated employees.

      The Plaintiffs cannot prove any of their claims: (i) they cannot prove that they

worked overtime “off-the-clock” because the undisputed facts demonstrate that the

Defendants had established procedures for employees to record their time, asked

employees to certify the accuracy of the time submitted, and paid employees for the

time reported and certified; (ii) they cannot prove their minimum wage claims

because the undisputed facts demonstrate that all of them received above minimum

wage; (iii) they cannot prove that they were deprived of statutorily required notices
      Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 2 of 15




because the undisputed facts demonstrate the Defendants’ affirmative defense based

on actual notice and complete and timely payment; and (iv) Plaintiffs Perdomo and

Mejia cannot prove any damages at all, and Plaintiffs Mogollan and De la Rosa can

point to nothing more than inadvertence resulting in minor accounting errors. 1

       Given the lack of merit in the Plaintiffs’ claims, they not surprisingly do not

warrant class-wide treatment. Not only do each of the Plaintiffs’ claims fail, they fail

in highly individualized ways. For this reason, they are not adequate representatives,

and individualized determinations would predominate.

       At the same time, their counsel’s conduct raises grave concerns regarding his

adequacy—a factor that the Court cannot ignore.

       The Court should deny the Plaintiffs’ motion to certify a class, as more fully

set forth below.

I.     FACTUAL BACKGROUND

       The Defendants incorporate the statements they have filed pursuant to Rule

56.1 relating to summary judgment and discuss relevant facts below. 2

II.    ARGUMENT

       A.    The Class Certification Standard.

       The Plaintiffs are required to demonstrate that their claims are appropriate

for class-wide treatment by meeting the requirements of Rule 23 of the Federal Rules




1
       To the extent that any Plaintiff could ever prove a violation, his or her case is
limited to fewer than all of the Defendants.
2      ECF Nos. 248 and 295.


                                           2
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 3 of 15




of Civil Procedure. See Fed. R. Civ. P. 23. Rule 23(a) provides for a minimum

threshold that all putative classes must cross:

       (a)    Prerequisites. One or more members of a class may sue or be sued

              as representative parties on behalf of all members only if:

              (1)    the class is so numerous that joinder of all members is

                     impracticable;

              (2)    there are questions of law or fact common to the class;

              (3)    the claims or defenses of the representative parties are

                     typical of the claims or defenses of the class; and

              (4)    the representative parties will fairly and adequately

                     protect the interests of the class.

       If a putative class can meet the four-part test of Rule 23(a), the Court must

then consider whether it satisfies additional requirements found elsewhere in the

Rule for particular types of classes. Here, the Plaintiffs show that “the questions of

law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

       While there are a number 3 of obstacles to the satisfying Rule 23(a) and Rule

23(b), the greatest and most glaring center on: (i) the affirmative defenses by which




3      The Plaintiffs cannot evens show that the Defendants are similarly situated
to each other. Each restaurant had its own manager, SMF at ¶¶ 6-22, and they
utilized different approaches to both scheduling and hourly rates, SMF at ¶¶ 23-24,
33, 34, 47-49, 51, 54, 57, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79, and the Plaintiffs worked


                                             3
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 4 of 15




each of the named Plaintiffs’ claims are defeated and which would also have to be

examined for each class member, resulting in a series of mini-trials rather than

efficient adjudication; and (ii) issues with class counsel.

      These problems mean that the Plaintiffs cannot demonstrate the adequacy

required by Rule 23(a) and cannot show, as required by Rule 23(b)(3) that class

questions predominate.

      B.     The Plaintiffs Cannot Demonstrate Adequacy.

      “The adequate representation requirement ‘lies at the heart’ of the rationale

supporting class actions.”    Kingsepp v. Wesleyan University, 142 F.R.D. 597, 598

(S.D.N.Y. 1992).    Rule 23(a)(4) requires that a class be adequately represented.

“Adequacy of representation depends on two factors: (a) the plaintiff’s attorney must

be qualified, experienced, and generally able to conduct the proposed litigation, and (b)

the plaintiff must not have interests antagonistic to those of the class.” Id., at 598-99.

For the reasons more fully set forth below, neither Plaintiffs nor their counsel satisfy

the adequacy of representation prerequisite for class certification.

             1.     The Named Plaintiffs Are Inadequate Representatives.

     First, troubling issues have arise regarding the Plaintiffs’ honesty and

trustworthiness, as there is evidence that they may have fabricated the allegations in

their respective Declarations in support of class certification. “To judge the adequacy

of representation, courts may consider the honesty and trustworthiness of the named




for certain restaurants and not others, who did not control them, SMF at ¶¶ 23-24,
33, 34, 47-49, 51, 54, 57, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.


                                            4
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 5 of 15




plaintiff.” Savino v. Computer Credit, 164 F.3d 81, 87 (2d Cir. 1998) (affirming denial

of class certification on adequacy of representation grounds).

     As a starting point, Opt-In Plaintiff Hector De La Rosa Villares was terminated

by his employer for theft, which raises material questions about his ability to serve as

a fiduciary representing a putative class of employees in this case. See Affidavit of

Wilman Sanchez, ¶2-¶3 (ECF No. 136-7). Moreover, multiple employees have rebutted

the allegations made by the other Plaintiffs in their Declarations in support of

certification, either by testifying in affidavits that the Plaintiffs never worked more

than 40 hours a week, or that they never had conversations with Plaintiffs that the

Plaintiffs allege they had. See Affidavits (ECF Nos. 136-1 through 136-6; 244-7).

     Second, it is well settled that a class representative must be a member of the

class that he or she seeks to represent, and none of them are. Yet each of the named

Plaintiffs is subject to at least one affirmative defense that prevents him or her from

prevailing on their claims and thus representing the class. As the Supreme Court has

repeatedly held, “a class representative must be part of the class and ‘possess the

same interest and suffer the same injury’ as the class members.” Gen. Tel. Co. of the

Southwest v. Falcon, 457 U.S. 147, 156 (1982) (emphasis added). 4

                    a.     Plaintiff Mejia

      The most problematic is Plaintiff Alba Maria Mejia, who is not a member of the

FLSA collective class she seeks to represent. She did not file her Consent to sue under




4     See also In re BGI, Inc., 476 B.R. 812, 826 (Bankr. S.D.N.Y. 2012) (“A class
representative must be a member of the class he seeks to represent . . .”).


                                           5
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 6 of 15




the FLSA until June 28, 2019. (ECF No. 98), and she alleges that her employment with

the Defendants “concluded in or around March 2016” (SAC, ¶38) (ECF No. 110), which

is more than three years before she filed her Consent. “The statute of limitations on a

claim for willful violation of the minimum wage or overtime laws is three years; non-

willful violations are barred after two years.” Abdrabo v. N.Y. – Worker Comp. Bd., No.

03 CIV. 7690 (DLC), 2005 U.S. Dist. LEXIS 10317, at *5-6 (S.D.N.Y. May 27, 2005)

(citing 29 U.S.C. § 255(a)). Her FLSA claims are time barred either under the two- or

three-year statute of limitations, which makes her an inadequate representative to

prosecute the FLSA claims in this case or the tip credit subclass claims. She therefore

lacks standing to pursue such time barred claims, which makes her an inadequate class

representative. See Baffa v. Donald, Lufkin & Jenrette Secs. Corp., 222 F.3d 52, 58-59

(2d Cir. 2000) (affirming denial of class certification on adequacy grounds where

plaintiff was no longer a member of the class and lacked standing to pursue the claim).

      Plaintiff Mejia also cannot belong to the class because she admits that she has

suffered none of the violations alleged.

      Plaintiff Mejia never worked more than 40 hours per workweek and, with one

exception, was never even scheduled for more than five 8-hour shifts per workweek. 5

Plaintiff Mejia also was paid minimum wage in that she always received at least $2

to $4 in tips over the wage that her employer paid. 6 Although she states she spent 20

percent of her time performing “excessive” side work, witnesses dispute this, Plaintiff




5     SMF at ¶¶ 45, 48, 51, 54, 57.
6     SMF at ¶¶ 41-43.


                                           6
     Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 7 of 15




Mejia, like all servers, was required to spend only approximately 5 percent of her time

performing side work. 7 Finally, her claim of denial of notice fails because Plaintiff

Mejia received minimum wage and had seen posted notices. 8

      Moreover, Plaintiff Mejia cannot show that she was employed by all of the

Defendants; she was never employed by Defendants La Abundancia Bakery and

Restaurant Inc., 63-12 La Abundancia Inc., V. Rojas Food Corp, M. Arroyave Food

Corp., 94-19 La Abundancia Inc., or 153-40 La Abundancia Inc. because she was only

employed by other Defendants.

                    b.     Plaintiff Perdomo

      Plaintiff Perdomo likewise has admitted that none of the Defendants are liable

to her. She worked only one overtime hour, for which she was compensated

appropriately. 9 Plaintiff Perdomo also was paid at least minimum wage. 10 She never

worked a spread of 10 or more hours. 11 She also is subject to the same affirmative

defense regarding notice that defeats Plaintiff Mejia’s claim. 12

      Moreover, Plaintiff Perdomo cannot show that she was employed by all of the

Defendants; she was never employed by Defendants La Abundancia Bakery and

Restaurant Inc., 63-12 La Abundancia Inc., V. Rojas Food Corp, 94-19 La Abundancia




7     R-SMF at ¶65.
8     SMF at ¶¶ 30, 36, 40, 41, 47, 49, 52, 55, 58.
9     SMF at ¶¶ 60,66.
10    SMF at ¶¶ 34, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.
11    SMF at ¶ 66.
12    SMF at ¶ 58.


                                           7
     Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 8 of 15




Inc., 153-40 La Abundancia Inc., 75-02 La Abundancia Bakery and Restaurant Corp,

or 88-26 La Abundancia Inc. because she was only employed by other Defendants. 13

                   c.     Plaintiff Mogollan

      Plaintiff Mogollan cannot demonstrate that any Defendant ever refused to

compensate him for overtime. 14 Although a minor accounting error was discovered

after this action was filed, Plaintiff Mogollan is precluded from demonstrating it was

a violation of the law because he never notified anyone of a mistake. 15 Plaintiff

Mogollan also was paid at least minimum wage. 16 He, too, is subject to the same

affirmative defense regarding notice that defeats Plaintiff Mejia’s and Plaintiff

Perdomo’s claims. 17

      Moreover, Plaintiff Mogollan cannot show that he was employed by all of the

Defendants; he was never employed by Defendants La Abundancia Bakery and

Restaurant Inc., 63-12 La Abundancia Inc., 81-16 La Abundancia Inc., M. Arroyave

Food Corp., 37-01 La Abundancia Inc., V. Rojas Food Corp, 94-19 La Abundancia Inc.,

153-40 La Abundancia Inc., or 88-26 La Abundancia Inc. because he was only

employed by 75-02 La Abundancia Bakery and Restaurant Corp.. 18




13     SMF at ¶¶ 60, 62, 64, 66.
14     SMF at ¶¶ 35, 70, 72, 74, 76, 78, 80.
15     SMF at ¶¶ 33, 35 (Plaintiff Mogollan, in spite of having regular contact with
the restaurant managers of 75-02 Inc. who were willing and able to adjust his
hours, never informed a manager that he was working “off-the clock” hours.)
16     SMF at ¶¶ 34, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.
17     SMF at ¶ 30.
18     SMF at ¶¶ 32.


                                          8
     Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 9 of 15




                    d.     Plaintiff De La Rosa

      Like Plaintiff Mogollan, Plaintiff De La Rosa is unable to demonstrate that any

Defendant ever refused to compensate him for overtime. 19 He admits that he never

informed his employers that he was working off the clock 20 and that he never

challenged or corrected the time he had reported. 21 Plaintiff De La Rosa also was

paid at least minimum wage. 22 Like the others, he is subject to the affirmative

defense regarding notice that defeats the others’ claims. 23

      Moreover, Plaintiff De la Rosa cannot show that he was employed by all of the

Defendants; he was never employed by Defendants La Abundancia Bakery and

Restaurant Inc., 63-12 La Abundancia Inc., 153-40 La Abundancia Inc., or 88-26 La

Abundancia Inc. because he was only employed by other Defendants. 24

             2.     The Plaintiffs’ Counsel Is Inadequate.

     Federal Rule of Civil Procedure 23(g) is an amendment to Rule 23, effective in

late 2003, and governs the appointment of class counsel. It requires that “[c]lass

counsel must fairly and adequately represent the interests of the class.” Rule 23(g)(4),

Fed.R.Civ.P. 25 In addition to consideration of the factors listed in Rule 23(g)(1)(A)



19     SMF at ¶¶ 35, 70, 72, 74, 76, 78, 80. Although Plaintiff Mogollan’s employer
did discover two minor errors (amounting to $208.08), SMF at ¶ 33, these do not
give rise to a violation because they were inadvertent and, most importantly, he
never notified anyone of a mistake, SMF at ¶ 35.
20     SMF at ¶¶ 70, 72, 74, 76, 78, 80.
21     SMF at ¶¶ 35, 46, 50, 53, 56, 61, 63, 65, 70, 72, 74, 76, 78, 80.
22     SMF at ¶¶ 34, 60, 62, 64, 66, 69, 71, 73, 75, 77, 79.
23     SMF at ¶ 67.
24     SMF at ¶¶ 69, 71, 73, 75, 77, 79.
25     “[A]lthough Rule 23(g) replaces the adequacy test as originally developed
under Rule 23(a)(4), it largely incorporates the adequacy standards developed


                                           9
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 10 of 15




related to, among other things, class counsel’s experience and knowledge, the Court

“may consider any other matter pertinent to counsel’s ability to fairly and adequately

represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

      Plaintiffs’ counsel fails to satisfy the adequacy of representation requirement

because of his litigation misconduct. “In addressing the adequacy of counsel, a court

may examine class counsel’s conduct in both: (1) prior litigations, and (2) the putative

class action before the court.” Kingsepp v. Wesleyan University, 142 F.R.D. at 599.

“Misconduct by class counsel that creates a serious doubt that counsel will represent

the class loyally requires denial of class certification.” Creative Montessori

Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 918 (7th Cir. 2011).

      In the instant case, Plaintiffs’ counsel has engaged in a relentless campaign of

deposition misconduct intended to disrupt and impede a fair examination of each of the

Plaintiffs. Through his actions, he prevented his clients from answering questions

about their purported claims, improperly instructed them not to answer relevant

questions during their respective depositions, and made endless speaking objections

and engaged in other bad faith tactics, such as unilaterally turning off video and audio

feeds during remotely taken depositions. This misconduct is more fully detailed in

Defendants’ Motion for Sanctions (ECF Nos. 252, 254), which Defendants incorporate

here by reference, and is grounds for the imposition of sanctions against him. See, e.g.,

Cordero v. City of New York, No. 15 CV 3436 (JBW) (CLP), 2017 U.S. Dist. LEXIS



thereunder, which means that class counsel decisions premised on Rule 23(a)(4)
remain relevant.” Jones v. Ford Motor Credit Co., No. 00 Civ. 8330 (RJH) (KNF),
2005 U.S. Dist. LEXIS 5381, at *82 (S.D.N.Y. Mar. 31, 2005).


                                            10
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 11 of 15




80556, at *19-22 (E.D.N.Y. May 12, 2017) (granting motion for sanctions against

counsel who, in addition to making speaking objections, “repeatedly instructed the

witness not to answer questions that were relevant to the case”); see also Morales v.

Zondo, Inc., 204 F.R.D. 50, 54 (S.D.N.Y. 2001) (granting sanctions where ‘private

consultations with the witness, instructions not to answer, instructions how to answer,

colloquies, interruptions, and ad hominem attacks disrupted the examination”). 26

         As neither the named Plaintiffs nor their counsel can demonstrate adequacy,

they cannot satisfy Rule 23(a)’s prerequisites.

         C.     The Plaintiffs Cannot Demonstrate that Individualized Issues
                Do Not Predominate.

         As discussed above, each of the named Plaintiffs’ claims are defeated by an

affirmative defense. The facts of this case indicate that, if it certifies the Plaintiffs’

claims for class-wide treatment, this Court will have to consider each of these

affirmative defenses with respect to each member of the class.




    26 It bears noting that Plaintiffs’ counsel’s professional competence was questioned
in a case where he represented to the court that certain crucial documents had not been
produced in discovery and should be excluded at trial, and defendants challenged that
representation. In granting his “ostensibly unrelated” motion to withdraw, the court
didn’t sanction him because it was not sure he “intentionally lied.” Chen v. Wai? Café
Inc., 2016 U.S. Dist. LEXIS 20519, at *1-2 (S.D.N.Y. Feb.19, 2016) (“Although the
defendants’ arguments raise questions about plaintiffs’ counsel’s professional
competence, they do not establish by clear and convincing evidence that Mr. Lee
intentionally lied to the Court.”).



                                           11
    Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 12 of 15




                1.    A defense to the overtime claims will require examination
                      of each class member’s circumstances.

          “To establish liability under the FLSA on a claim for unpaid overtime, a

plaintiff must prove that he or she performed work for which he was not properly

compensated, and that the employer had actual or constructive knowledge of that

work.” Kuebel v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011).

          A defendant can defeat such a claim if it can show that it had procedures for

verifying time and the plaintiff did not follow them. See, e.g., Grosswiler v.

Freudenberg-NOK Sealing Techs., 2015 U.S. Dist. LEXIS 109592 *1 (N.D. Ohio Aug.

19, 2015) (awarding summary judgment to employer and dismissing the employees’

uncompensated overtime claim where the employees failed to comply with the

employer’s policy for tracking overtime); Nieddu v. Lifetime Fitness, Inc., 38 F. Supp.

3d 849, 869-870 (S.D. Tex. 2014) (awarding summary judgment to employer on

employee’s claim for uncompensated overtime where the employee failed to follow the

employer’s established procedures for claiming overtime compensation); Wood v. Mid-

America Mgmt. Corp., 192 Fed. Appx. 378, 380-81 (6th Cir. Aug. 1, 2006) (dismissing

FLSA claim involving employer who required employees to self-report overtime

hours, and explaining that the employee “should [have] report[ed] the overtime hours

himself”).

          Here, the Defendants have already defeated the Plaintiffs’ overtime claims in

this manner. If this class moves forward on a class basis, they will seek to

demonstrate the same failure as to each class member, resulting in a series of mini-

trials.



                                            12
   Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 13 of 15




             2.     A defense to the minimum wage claims will require
                    examination of each class member’s circumstances.

      Each of the named Plaintiffs was paid at least New York city minimum wage,

and so they will not be able to establish that the Defendants engaged in a practice of

not paying the minimum wage. The Defendants will undertake a similar showing

with respect to each class member.

             3.     A defense to the denial of notice claims will require
                    examination of each class member’s circumstances.

      Relatedly, because the Defendants demonstrated that they provided actual

notice to each of the named Plaintiffs and that each of them received complete and

timely compensation, each is subject to the statutory affirmative defense. See

N.Y.L.L. §§ 198(1-b), 198(1-d); see also Ahmed v Morgan’s Hotel Group Mgt., LLC,

160 A.D.3d 555 (1st Dep’t 2018) (noting that New York law provides that “it shall be

an affirmative defense that . . . the employer made complete and timely payment of

all wages due pursuant to this article, and the record demonstrates that plaintiff was

always paid more than minimum wage”); Camara v. Kenner, 2018 U.S. Dist. LEXIS

54039 *26-28 (S.D.N.Y. March 29, 2018) (defendants entitled to the § 198(1-b)

defense); Carvente-Avila v. Chaya Mushkah Rest. Corp., 2016 U.S. Dist. LEXIS 75396

*6-8 (S.D.N.Y. March 1, 2016) (recognizing affirmative defense and noting agency

interpretation of same); Franco v. Jubilee First Ave. Corp., No. 14-cv-07729, 2016 U.S.

Dist. LEXIS 114191 at *13 (S.D.N.Y. Aug. 25, 2016) (proof of written notice not

required under certain circumstances); cf. Garcia v. Saigon Mkt. LLC, 2019 U.S. Dist.

LEXIS 163259 *1 (S.D.N.Y. Sept. 24, 2019) (disallowing defense where defendant did




                                          13
       Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 14 of 15




not make complete and timely payment and as to pre-2015 conduct); Marin v. Apple-

Metro, Inc., 2017 U.S. Dist. LEXIS 165568 *89 (E.D.N.Y. Oct. 4, 2017) (precluding

affirmative defense); Aguilar v. Ham N Eggery Deli Inc., 2017 U.S. Dist. LEXIS

228042 * (E.D.N.Y. March 30, 2017) (declining to rely on DOL letter not provided to

court).

          The Plaintiffs will not be able to establish a pattern, and the Defendants will

undertake a showing of complete and timely compensation with respect to each class

member.

                4.     A defense to the spread-of-hours claims will require
                       examination of each class member’s circumstances.

          The Defendants make much of the lack of sophistication about the regulations,

pointing out that that one manager did not know what a spread-of-hours is. 27 They

do not explain how this matters when the named Plaintiffs’ circumstances

demonstrate that none of the Defendants had a practice of scheduling employees to

work more than one 8-hour shift per workday. After years of discovery, the Plaintiffs

have not identified any improper policy, and it was the Defendants who found two

minor mistakes in accounting.

III.      CONCLUSION

          For the foregoing reasons, the Plaintiffs utterly fail to carry their burden under

Rule 23 of the Federal Rules of Civil Procedure, and the Court should deny their

motion.




27        ECF No. 228 at p. 25.


                                              14
      Case 1:18-cv-03202-GBD-SDA Document 297 Filed 08/31/20 Page 15 of 15




Dated August 31, 2020.                         Respectfully submitted,
                                               SANCHEZ & ASSOCIATES
                                               40-20 58th Street
                                               Woodside, New York 11377
                                               (718) 747-4162
                                               oscar@sanchezllc.com
                                               By: /s/ Oscar E. Sanchez, Esq.

TO:     All Counsel of Record (via ECF)




                                          15
